Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
 

Claims 1, 2, 7, 11, 12, 17 and 27-36 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 11, 12, 17, 27-29, 31-33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (Pub. No.: US 2016/0184726) in view of Gutta et al. (Pub. No.: US 2009/0175536) and Aldava et al. (Pat. No.: US 5,191,615). 
a system comprising: a display (Fig. 1, elements 101(a)-101(n), para. [0030]; target devices may be a tablet, a set top box or a BD/DVD player (which will have displays associated with them); Fig. 18, element 2240, paras. [0045] and [0048]); a wireless communication element (Fig. 18, element 2236, paras. [0045] and [0046]); a lighting system configured to provide an ambient light and execute an action, the lighting system being separate and distinct from the display (Fig. 6, elements 602(a)-(c), paras. [0102]. Andersson’s peripheral devices can be seen as Applicant’s lighting system, as they are separate and distinct from the display, and they can provide an ambient light and execute an action. “The peripheral device, such as the toy, may have a built-in target device;” “Since both the primary screen and the secondary screen produce ambient light, to avoid the contrast between these different sources of ambient light that creates a distracting or unpleasant viewing environment, the metadata delivery system may create trigger events within the database using a data map, and send the trigger-points to the companion application to change the graphical user interface (GUI) of the second screen or companion application at specific moments of the media being playback.” See also Fig. 18, element 2244, para. [0050]); a non-transitory memory storing an executable code (Fig. 18, element 2226, paras, [0055] and [0056]); and a hardware processor (Fig. 18, element 2202, para. [0045]) configured to execute the executable code to: receive a media transmission signal including video content (para. [0031]) and data content associated with the video content (Fig. 3, paras. [0077] and [0078]); display the video content on the display (Fig. 2, element 202, para. [0076]); and transmit, using the wireless communication element, instructions according to the data content of the media transmission signal to the lighting system (Fig. 6, elements 607(a)-(c), para. [0082]). 
wherein the instructions are configured to cause the lighting system to execute the action to change an intensity of the ambient light provided by the lighting system. However, in analogous art, Gutta discloses that, in a system for providing ambient light for a television, “[t]he User Interface & Preferences Memory as shown in FIGS. 3 and 12 can be used to change preferences regarding the system behavior, such as changing the degree of color fidelity to the video content of video display D desired; changing flamboyance, including the extent to which any fluorescent colors or out-of-gamut colors are broadcast into ambient space, or how quickly or greatly responsive to changes in video content the ambient light is, such as by exaggerating the intensity or other quality of changes in the light script command content. This can include advanced content analysis which can make subdued tones for movies or content of certain character. Video content containing many dark scenes in content can influence behavior of the ambient light source 88, causing a dimming of broadcast ambient light, while flamboyant or bright tones can be used for certain other content, like lots of flesh tone or bright scenes (a sunny beach, a tiger on savannah, etc.) (para. [0102]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson to allow for the instructions to be configured to cause the lighting system to execute the action to change an intensity of the ambient light provided by the lighting system. This would have produced predictable and desirable results, in that it would allow for users to have control over how ambient light could be employed to impact the viewing experience, which could increase user satisfaction with the system.
It could be argued that Andersson and Gutta do not explicitly disclose transmitting the data content of the input signal to a user device in response to reaching a trigger event in the video content during displaying the video content on the display. However, in analogous art, Aldava discloses “[m]ovable and audible toys and other animated devices spaced apart from a television screen are provided with program synchronized audio and control data to interact with the program viewer in relationship to the television program. A sampling keyboard-based encoder for kinetic device actuating signals is coupled via an audio mixer to an audiovisual programming source and television transmitter carrying an audio based kinetic and audio signal complex. At a remote location, coded audio and kinetic device signals along with audiovisual programming is received and the audiovisual programming content is displayed for viewing and listening. Stereo soundband based program audio signals are decoded and separated from the stereo sound band based device audio and kinetic signals. The device audio and kinetic signals are retransmitted to a spaced apart toy causing the device to be audible and move in synchronization with the spaced apart audiovisual programming. A single band low powered FM transmitter carries the audio kinetic signal complex in proximity yet spaced apart from a receiver coupled to an audio cassette configured magnetic head transducer disposed in the kinetic device to communicate audio and kinetic information to a device speaker and motors to cause the device to move and be audible (Abstract),” wherein “[t]he audio kinetic device, typically, though not necessarily an animated doll or plush animal, receives the locally transmitted device audio and kinetic signals. The kinetic signals are further decoded for application to the motors of the audio kinetic device and causing motion of the audio kinetic device. The audio signal is demodulated and applied to the loudspeaker in the audio kinetic device. The result is that in addition to the programming appearing on the television screen and at the loudspeaker of the television receiver, the audio kinetic device is moving, speaking and making sounds, simultaneously in real time as the programming displayed and heard from the television. Since the character voices originate 
Regarding claim 2, the combination of Andersson, Gutta and Aldava discloses the system of claim 1, and Andersson further discloses wherein the data content of the input signal is synchronized with the audio/video media content of the input signal (Fig. 4, paras. [0079]-[0081]).
the system of claim 1, and Andersson further discloses wherein the trigger event is a breaking news event, a weather alert, or a user alert event (Fig. 4, para. [0081]; “synchronized binary metadata 404(a) includes information that means that the peripheral device “Jessie doll” with version higher than 2.x should perform action “giggle” at time point 1874472.” The time 1874472 can be seen as a user alert event, as the user is alerted by the Jessie doll giggling.).
Regarding claim 11, Andersson discloses a method for use with a system including a display (Fig. 1, elements 101(a)-101(n), para. [0030]; target devices may be a tablet, a set top box or a BD/DVD player (which will have displays associated with them); Fig. 18, element 2240, paras. [0045] and [0048]); a wireless communication element (Fig. 18, element 2236, paras. [0045] and [0046]); a lighting system configured to provide an ambient light and execute an action, the lighting system being separate and distinct from the display (Fig. 6, elements 602(a)-(c), paras. [0102]. Andersson’s peripheral devices can be seen as Applicant’s lighting system, as they are separate and distinct from the display, and they can provide an ambient light and execute an action. “The peripheral device, such as the toy, may have a built-in target device;” “Since both the primary screen and the secondary screen produce ambient light, to avoid the contrast between these different sources of ambient light that creates a distracting or unpleasant viewing environment, the metadata delivery system may create trigger events within the database using a data map, and send the trigger-points to the companion application to change the graphical user interface (GUI) of the second screen or companion application at specific moments of the media being playback.” See also Fig. 18, element 2244, para. [0050]); a non-transitory memory storing an executable code (Fig. 18, element 2226, paras, [0055] and [0056]); and a hardware processor (Fig. 18, element 2202, para. [0045]) the method comprising: receiving a media transmission signal including video content (para. [0031]) and data content associated with the video content (Fig. 3, paras. [0077] and [0078]); (Fig. 6, paras. [0082]-[0084]); displaying the video content on the display (Fig. 2, element 202, para. [0076]); and transmitting, using the wireless communication element, instructions according to the data content of the media transmission signal to the lighting system (Fig. 6, elements 607(a)-(c), para. [0082]). 
It could be argued that Andersson does not explicitly disclose wherein the instructions are configured to cause the lighting system to execute the action to change an intensity of the ambient light provided by the lighting system. However, in analogous art, Gutta discloses that, in a system for providing ambient light for a television, “[t]he User Interface & Preferences Memory as shown in FIGS. 3 and 12 can be used to change preferences regarding the system behavior, such as changing the degree of color fidelity to the video content of video display D desired; changing flamboyance, including the extent to which any fluorescent colors or out-of-gamut colors are broadcast into ambient space, or how quickly or greatly responsive to changes in video content the ambient light is, such as by exaggerating the intensity or other quality of changes in the light script command content. This can include advanced content analysis which can make subdued tones for movies or content of certain character. Video content containing many dark scenes in content can influence behavior of the ambient light source 88, causing a dimming of broadcast ambient light, while flamboyant or bright tones can be used for certain other content, like lots of flesh tone or bright scenes (a sunny beach, a tiger on savannah, etc.) (para. [0102]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson to allow for the instructions to be configured to cause the lighting system to execute the action to change an 
It could be argued that Andersson and Gutta do not explicitly disclose transmitting the data content of the input signal to a user device in response to reaching a trigger event in the video content during displaying the video content on the display. However, in analogous art, Aldava discloses “[m]ovable and audible toys and other animated devices spaced apart from a television screen are provided with program synchronized audio and control data to interact with the program viewer in relationship to the television program. A sampling keyboard-based encoder for kinetic device actuating signals is coupled via an audio mixer to an audiovisual programming source and television transmitter carrying an audio based kinetic and audio signal complex. At a remote location, coded audio and kinetic device signals along with audiovisual programming is received and the audiovisual programming content is displayed for viewing and listening. Stereo soundband based program audio signals are decoded and separated from the stereo sound band based device audio and kinetic signals. The device audio and kinetic signals are retransmitted to a spaced apart toy causing the device to be audible and move in synchronization with the spaced apart audiovisual programming. A single band low powered FM transmitter carries the audio kinetic signal complex in proximity yet spaced apart from a receiver coupled to an audio cassette configured magnetic head transducer disposed in the kinetic device to communicate audio and kinetic information to a device speaker and motors to cause the device to move and be audible (Abstract),” wherein “[t]he audio kinetic device, typically, though not necessarily an animated doll or plush animal, receives the locally transmitted device audio and 
Regarding claim 12, the combination of Andersson, Gutta and Aldava discloses the method of claim 11, and Andersson further discloses wherein the data content of the input signal is synchronized with the audio/video media content of the input signal (Fig. 4, paras. [0079]-[0081]).
Regarding claim 17, the combination of Andersson, Gutta and Aldava discloses the method of claim 16, and Andersson further discloses wherein the trigger event is one of a breaking news event, a weather alert, and a user alert event (Fig. 4, para. [0081]; “synchronized binary metadata 404(a) includes information that means that the peripheral device “Jessie doll” with version higher than 2.x should perform action “giggle” at time point 1874472.” The time 1874472 can be seen as a user alert event, as the user is alerted by the Jessie doll giggling.).
Regarding claim 27, the combination of Andersson, Gutta and Aldava discloses the system of claim 1, wherein the trigger event is a pre-programmed event (Aldava, Abstract; col. 15, ln. 30-51; See also Fig. 1, col. 3, ln. 18 – col. 5, ln. 7. This claim is rejected on the same grounds as claim 1.).
Regarding claim 28, the combination of Andersson, Gutta and Aldava discloses the method of claim 11, wherein the trigger event is one of a pre-programmed event (Aldava, Abstract; col. 15, ln. 30-51; See also Fig. 1, col. 3, ln. 18 – col. 5, ln. 7. This claim is rejected on the same grounds as claim 1.).
the system of claim 1, wherein the instructions are configured to cause the lighting system to reduce the intensity of the ambient light when the video content transitions to a scene taking place at night (Gutta, para. [0102]; “Video content containing many dark scenes in content can influence behavior of the ambient light source 88, causing a dimming of broadcast ambient light, while flamboyant or bright tones can be used for certain other content, like lots of flesh tone or bright scenes (a sunny beach, a tiger on savannah, etc.).” Scenes taking place at night are obviously dark scenes. The claim is rejected on the same grounds as claim 1.).
Regarding claim 31, the combination of Andersson, Gutta and Aldava discloses the system of claim 1, wherein the ambient light surrounds the display (Andersson, Fig. 6, elements 602(a)-(c), paras. [0102]. Any light emitted by a device in a room can be said to “surround the display,” as the light will shine into all the open spaces of a room. Further, Gutta also discloses this feature in figure 1, para. [0069]).
Regarding claim 32, the combination of Andersson, Gutta and Aldava discloses the system of claim 1, wherein the lighting system is an in-home lighting system (Andersson, Fig. 6, elements 602(a)-(c), paras. [0102]. Any light emitted by a device in a room can be said to be an “in-home lighting system.” Further, Gutta also discloses this feature in figure 1, para. [0069]).
Regarding claim 33, the combination of Andersson, Gutta and Aldava discloses the method of claim 11, wherein the instructions are configured to cause the lighting system to reduce the intensity of the ambient light when the video content transitions to a scene taking place at night (Gutta, para. [0102]; “Video content containing many dark scenes in .
Regarding claim 35, the combination of Andersson, Gutta and Aldava discloses the method of claim 11, wherein the ambient light surrounds the display (Andersson, Fig. 6, elements 602(a)-(c), paras. [0102]. Any light emitted by a device in a room can be said to “surround the display,” as the light will shine into all the open spaces of a room. Further, Gutta also discloses this feature in figure 1, para. [0069]).
Regarding claim 36, the combination of Andersson, Gutta and Aldava discloses the method of claim 11, wherein the lighting system is an in-home lighting system (Andersson, Fig. 6, elements 602(a)-(c), paras. [0102]. Any light emitted by a device in a room can be said to be an “in-home lighting system.” Further, Gutta also discloses this feature in figure 1, para. [0069]).


Claims 1, 2, 7, 11, 12, 17, 27, 28, 31, 32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (Pub. No.: US 2016/0184726) in view of Garbos (Pub. No.: US 2011/0124264) and Aldava et al. (Pat. No.: US 5,191,615).
a system comprising: a display (Fig. 1, elements 101(a)-101(n), para. [0030]; target devices may be a tablet, a set top box or a BD/DVD player (which will have displays associated with them); Fig. 18, element 2240, paras. [0045] and [0048]); a wireless communication element (Fig. 18, element 2236, paras. [0045] and [0046]); a lighting system configured to provide an ambient light and execute an action, the lighting system being separate and distinct from the display (Fig. 6, elements 602(a)-(c), paras. [0102]. Andersson’s peripheral devices can be seen as Applicant’s lighting system, as they are separate and distinct from the display, and they can provide an ambient light and execute an action. “The peripheral device, such as the toy, may have a built-in target device;” “Since both the primary screen and the secondary screen produce ambient light, to avoid the contrast between these different sources of ambient light that creates a distracting or unpleasant viewing environment, the metadata delivery system may create trigger events within the database using a data map, and send the trigger-points to the companion application to change the graphical user interface (GUI) of the second screen or companion application at specific moments of the media being playback.” See also Fig. 18, element 2244, para. [0050]); a non-transitory memory storing an executable code (Fig. 18, element 2226, paras, [0055] and [0056]); and a hardware processor (Fig. 18, element 2202, para. [0045]) configured to execute the executable code to: receive a media transmission signal including video content (para. [0031]) and data content associated with the video content (Fig. 3, paras. [0077] and [0078]); display the video content on the display (Fig. 2, element 202, para. [0076]); and transmit, using the wireless communication element, instructions according to the data content of the media transmission signal to the lighting system (Fig. 6, elements 607(a)-(c), para. [0082]). 
wherein the instructions are configured to cause the lighting system to execute the action to change an intensity of the ambient light provided by the lighting system. However, in analogous art, Garbos discloses that during a literary work, which can include a movie or a live television show (para. [0019]), “a “triggering phrase” can be any combination of words (or words occurring alone) that are programmed to elicit one or more responses in a device, such as, for example, interactive plush toy 120 (para. [0019]),” which teaches that a peripheral device such as a toy may take an action, such as lighting up (“Likewise, the triggering phrase read aloud from the book could mention the "bright red nose of the reindeer." Upon detecting this phrase, for example, a light program could be activated in which the nose of the toy (in this case, a toy reindeer) lights up (e.g., turns red). The light program supplements or augments the narrative of the story because the lighting program occurs substantially simultaneously as the text is read aloud, appearing, to the user, to occur in response to the reading of the whole story;” para. [0037]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andersson to allow for the instructions to be configured to cause the lighting system to execute the action to change an intensity of the ambient light provided by the lighting system. This would have produced predictable and desirable results, in that it would allow for peripheral devices such as toys to respond to a live program, wherein whether or not triggering keywords will be spoken is unknown, by being able to respond to keywords in the program that relate to said peripheral device, such as performing a certain action every time the name of the toy is said in the program, for example.
It could be argued that Andersson and Garbos do not explicitly disclose transmitting the data content of the input signal to a user device in response to reaching a trigger event in the video content during displaying the video content on the display. However, in analogous art, Aldava discloses “[m]ovable and audible toys and other animated devices spaced apart from a television screen are provided with program synchronized audio and control data to interact with the program viewer in relationship to the television program. A sampling keyboard-based encoder for kinetic device actuating signals is coupled via an audio mixer to an audiovisual programming source and television transmitter carrying an audio based kinetic and audio signal complex. At a remote location, coded audio and kinetic device signals along with audiovisual programming is received and the audiovisual programming content is displayed for viewing and listening. Stereo soundband based program audio signals are decoded and separated from the stereo sound band based device audio and kinetic signals. The device audio and kinetic signals are retransmitted to a spaced apart toy causing the device to be audible and move in synchronization with the spaced apart audiovisual programming. A single band low powered FM transmitter carries the audio kinetic signal complex in proximity yet spaced apart from a receiver coupled to an audio cassette configured magnetic head transducer disposed in the kinetic device to communicate audio and kinetic information to a device speaker and motors to cause the device to move and be audible (Abstract),” wherein “[t]he audio kinetic device, typically, though not necessarily an animated doll or plush animal, receives the locally transmitted device audio and kinetic signals. The kinetic signals are further decoded for application to the motors of the audio kinetic device and causing motion of the audio kinetic device. The audio signal is demodulated and applied to the loudspeaker in the audio kinetic device. The result is that in addition to the programming appearing on the television screen and at the loudspeaker of the television receiver, the audio kinetic device is moving, speaking and making sounds, simultaneously in real time as the programming displayed and heard from the television. Since the character voices originate 
Regarding claim 2, the combination of Andersson, Garbos and Aldava discloses the system of claim 1, and Andersson further discloses wherein the data content of the input signal is synchronized with the audio/video media content of the input signal (Fig. 4, paras. [0079]-[0081]).
the system of claim 1, and Andersson further discloses wherein the trigger event is a breaking news event, a weather alert, or a user alert event (Fig. 4, para. [0081]; “synchronized binary metadata 404(a) includes information that means that the peripheral device “Jessie doll” with version higher than 2.x should perform action “giggle” at time point 1874472.” The time 1874472 can be seen as a user alert event, as the user is alerted by the Jessie doll giggling.).
Regarding claim 11, Andersson discloses a method for use with a system including a display (Fig. 1, elements 101(a)-101(n), para. [0030]; target devices may be a tablet, a set top box or a BD/DVD player (which will have displays associated with them); Fig. 18, element 2240, paras. [0045] and [0048]); a wireless communication element (Fig. 18, element 2236, paras. [0045] and [0046]); a lighting system configured to provide an ambient light and execute an action, the lighting system being separate and distinct from the display (Fig. 6, elements 602(a)-(c), paras. [0102]. Andersson’s peripheral devices can be seen as Applicant’s lighting system, as they are separate and distinct from the display, and they can provide an ambient light and execute an action. “The peripheral device, such as the toy, may have a built-in target device;” “Since both the primary screen and the secondary screen produce ambient light, to avoid the contrast between these different sources of ambient light that creates a distracting or unpleasant viewing environment, the metadata delivery system may create trigger events within the database using a data map, and send the trigger-points to the companion application to change the graphical user interface (GUI) of the second screen or companion application at specific moments of the media being playback.” See also Fig. 18, element 2244, para. [0050]); a non-transitory memory storing an executable code (Fig. 18, element 2226, paras, [0055] and [0056]); and a hardware processor (Fig. 18, element 2202, para. [0045]) the method comprising: receiving a media transmission signal including video content (para. [0031]) and data content associated with the video content (Fig. 3, paras. [0077] and [0078]); displaying the video content on the display (Fig. 2, element 202, para. [0076]); and transmitting, using the wireless communication element, instructions according to the data content of the media transmission signal to the lighting system (Fig. 6, elements 607(a)-(c), para. [0082]). 
It could be argued that Andersson does not explicitly disclose wherein the instructions are configured to cause the lighting system to execute the action to change an intensity of the ambient light provided by the lighting system. However, in analogous art, Garbos discloses that during a literary work, which can include a movie or a live television show (para. [0019]), “a “triggering phrase” can be any combination of words (or words occurring alone) that are programmed to elicit one or more responses in a device, such as, for example, interactive plush toy 120 (para. [0019]),” which teaches that a peripheral device such as a toy may take an action, such as lighting up (“Likewise, the triggering phrase read aloud from the book could mention the "bright red nose of the reindeer." Upon detecting this phrase, for example, a light program could be activated in which the nose of the toy (in this case, a toy reindeer) lights up (e.g., turns red). The light program supplements or augments the narrative of the story because the lighting program occurs substantially simultaneously as the text is read aloud, appearing, to the user, to occur in response to the reading of the whole story;” para. [0037]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andersson to allow for the instructions to be configured to cause the lighting system to execute the action to change an intensity of the ambient light provided by the lighting system. This would have produced predictable and desirable results, in that it would allow for peripheral devices 
It could be argued that Andersson and Garbos do not explicitly disclose transmitting the data content of the input signal to a user device in response to reaching a trigger event in the video content during displaying the video content on the display. However, in analogous art, Aldava discloses “[m]ovable and audible toys and other animated devices spaced apart from a television screen are provided with program synchronized audio and control data to interact with the program viewer in relationship to the television program. A sampling keyboard-based encoder for kinetic device actuating signals is coupled via an audio mixer to an audiovisual programming source and television transmitter carrying an audio based kinetic and audio signal complex. At a remote location, coded audio and kinetic device signals along with audiovisual programming is received and the audiovisual programming content is displayed for viewing and listening. Stereo soundband based program audio signals are decoded and separated from the stereo sound band based device audio and kinetic signals. The device audio and kinetic signals are retransmitted to a spaced apart toy causing the device to be audible and move in synchronization with the spaced apart audiovisual programming. A single band low powered FM transmitter carries the audio kinetic signal complex in proximity yet spaced apart from a receiver coupled to an audio cassette configured magnetic head transducer disposed in the kinetic device to communicate audio and kinetic information to a device speaker and motors to cause the device to move and be audible (Abstract),” wherein “[t]he audio kinetic device, typically, though not necessarily an animated doll or plush animal, receives the locally transmitted device audio and 
Regarding claim 12, the combination of Andersson, Garbos and Aldava discloses the method of claim 11, and Andersson further discloses wherein the data content of the input signal is synchronized with the audio/video media content of the input signal (Fig. 4, paras. [0079]-[0081]).
Regarding claim 17, the combination of Andersson, Garbos and Aldava discloses the method of claim 16, and Andersson further discloses wherein the trigger event is one of a breaking news event, a weather alert, and a user alert event (Fig. 4, para. [0081]; “synchronized binary metadata 404(a) includes information that means that the peripheral device “Jessie doll” with version higher than 2.x should perform action “giggle” at time point 1874472.” The time 1874472 can be seen as a user alert event, as the user is alerted by the Jessie doll giggling.).
Regarding claim 27, the combination of Andersson, Garbos and Aldava discloses the system of claim 1, wherein the trigger event is a pre-programmed event (Aldava, Abstract; col. 15, ln. 30-51; See also Fig. 1, col. 3, ln. 18 – col. 5, ln. 7. This claim is rejected on the same grounds as claim 1.).
Regarding claim 28, the combination of Andersson, Garbos and Aldava discloses the method of claim 11, wherein the trigger event is one of a pre-programmed event (Aldava, Abstract; col. 15, ln. 30-51; See also Fig. 1, col. 3, ln. 18 – col. 5, ln. 7. This claim is rejected on the same grounds as claim 1.).
the system of claim 1, wherein the ambient light surrounds the display (Andersson, Fig. 6, elements 602(a)-(c), paras. [0102]. Any light emitted by a device in a room can be said to “surround the display,” as the light will shine into all the open spaces of a room.).
Regarding claim 32, the combination of Andersson, Garbos and Aldava discloses the system of claim 1, wherein the lighting system is an in-home lighting system (Andersson, Fig. 6, elements 602(a)-(c), paras. [0102]. Any light emitted by a device in a room can be said to be an “in-home lighting system.”).
Regarding claim 35, the combination of Andersson, Garbos and Aldava discloses the method of claim 11, wherein the ambient light surrounds the display (Andersson, Fig. 6, elements 602(a)-(c), paras. [0102]. Any light emitted by a device in a room can be said to “surround the display,” as the light will shine into all the open spaces of a room.).
Regarding claim 36, the combination of Andersson, Garbos and Aldava discloses the method of claim 11, wherein the lighting system is an in-home lighting system (Andersson, Fig. 6, elements 602(a)-(c), paras. [0102]. Any light emitted by a device in a room can be said to be an “in-home lighting system.”).


Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (Pub. No.: US 2016/0184726) in view of Gutta et al. (Pub. No.: US 2009/0175536) and .
Regarding claim 30, the combination of Andersson, Gutta and Aldava discloses the system of claim 1, wherein the hardware processor is further configured to execute the executable code to: transmit, using the wireless communication element and in response to reaching another trigger event in the video content during displaying the video content on the display, additional instructions according to the data content of the media transmission signal to a user device, the user device being configured to execute another action (Andersson, para. [0081]; Aldava, Abstract; col. 15, ln. 30-51; See also Fig. 1, col. 3, ln. 18 – col. 5, ln. 7.); but does not explicitly disclose wherein the additional instructions are configured to cause the user device to power down when the another trigger event is a weather alert. However, in analogous art, DiSessa discloses a “process that automatically turns off a computer, computer network, tablet, mobile device or appliance and, using a hardware chassis, then unplugs the machine, upon receiving a bad-weather alert for the vicinity, comprising the steps of: a. Checking one or more national or global weather service or online weather station for bad-weather alerts b. Displaying the alert or alerts on-screen only for the affected user, if present c. Activating a 5-minute countdown timer, and allowing the user, if present, to manually shut down the computer, or abort the shutdown, before the timer expires d. Emailing or texting notification of the alert and imminent computer shutdown e. Aborting the shutdown or doing an immediate shutdown if the user sends a reply email or text f. Attempting to save data and close any open programs g. Signaling a hardware chassis wirelessly to unplug the computer or other machine h. Turning off the computer or other machine as the timer expires (language of claim 1; see also Fig. 1 and paras. [0045]-[0057]).” Therefore, it would have been 
Regarding claim 34, the combination of Andersson, Gutta and Aldava discloses the method of claim 11, further comprising: transmitting, using the wireless communication element and in response to reaching another trigger event in the video content during displaying the video content on the display, additional instructions according to the data content of the media transmission signal to a user device, the user device being configured to execute another action (Andersson, para. [0081]; Aldava, Abstract; col. 15, ln. 30-51; See also Fig. 1, col. 3, ln. 18 – col. 5, ln. 7.); but does not explicitly disclose wherein the additional instructions are configured to cause the user device to power down when the another trigger event is a weather alert. However, in analogous art, DiSessa discloses a “process that automatically turns off a computer, computer network, tablet, mobile device or appliance and, using a hardware chassis, then unplugs the machine, upon receiving a bad-weather alert for the vicinity, comprising the steps of: a. Checking one or more national or global weather service or online weather station for bad-weather alerts b. Displaying the alert or alerts on-screen only for the affected user, if present c. Activating a 5-minute countdown timer, and allowing the user, if present, to manually shut down the computer, or abort the shutdown, before the timer expires d. Emailing or texting notification of the alert and imminent computer shutdown e. Aborting the shutdown or doing an immediate shutdown if the user sends a reply email or text f. Attempting to 


Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (Pub. No.: US 2016/0184726) in view of Garbos (Pub. No.: US 2011/0124264) and Aldava et al. (Pat. No.: US 5,191,615), and further in view of DiSessa (Pub. No.: US 2016/0349813).
Regarding claim 30, the combination of Andersson, Garbos and Aldava discloses the system of claim 1, wherein the hardware processor is further configured to execute the executable code to: transmit, using the wireless communication element and in response to reaching another trigger event in the video content during displaying the video content on the display, additional instructions according to the data content of the media transmission signal to a user device, the user device being configured to execute another action (Andersson, para. [0081]; Aldava, Abstract; col. 15, ln. 30-51; See also Fig. 1, col. 3, ln. 18 – ; but does not explicitly disclose wherein the additional instructions are configured to cause the user device to power down when the another trigger event is a weather alert. However, in analogous art, DiSessa discloses a “process that automatically turns off a computer, computer network, tablet, mobile device or appliance and, using a hardware chassis, then unplugs the machine, upon receiving a bad-weather alert for the vicinity, comprising the steps of: a. Checking one or more national or global weather service or online weather station for bad-weather alerts b. Displaying the alert or alerts on-screen only for the affected user, if present c. Activating a 5-minute countdown timer, and allowing the user, if present, to manually shut down the computer, or abort the shutdown, before the timer expires d. Emailing or texting notification of the alert and imminent computer shutdown e. Aborting the shutdown or doing an immediate shutdown if the user sends a reply email or text f. Attempting to save data and close any open programs g. Signaling a hardware chassis wirelessly to unplug the computer or other machine h. Turning off the computer or other machine as the timer expires (language of claim 1; see also Fig. 1 and paras. [0045]-[0057]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson, Garbos and Aldava to allow for the additional instructions to be configured to cause the user device to power down when the another trigger event is a weather alert. This would have produced predictable and desirable results, in that it “offers proactive, remote protection to unattended, plugged-in computers, networks, tablets, smartphones and other devices against power surges and outages caused by bad weather (DiSessa, Abstract).”
Regarding claim 34, the combination of Andersson, Garbos and Aldava discloses the method of claim 11, further comprising: transmitting, using the wireless communication element and in response to reaching another trigger event in the video content during displaying the video content on the display, additional instructions according to the data content of the media transmission signal to a user device, the user device being configured to execute another action (Andersson, para. [0081]; Aldava, Abstract; col. 15, ln. 30-51; See also Fig. 1, col. 3, ln. 18 – col. 5, ln. 7.); but does not explicitly disclose wherein the additional instructions are configured to cause the user device to power down when the another trigger event is a weather alert. However, in analogous art, DiSessa discloses a “process that automatically turns off a computer, computer network, tablet, mobile device or appliance and, using a hardware chassis, then unplugs the machine, upon receiving a bad-weather alert for the vicinity, comprising the steps of: a. Checking one or more national or global weather service or online weather station for bad-weather alerts b. Displaying the alert or alerts on-screen only for the affected user, if present c. Activating a 5-minute countdown timer, and allowing the user, if present, to manually shut down the computer, or abort the shutdown, before the timer expires d. Emailing or texting notification of the alert and imminent computer shutdown e. Aborting the shutdown or doing an immediate shutdown if the user sends a reply email or text f. Attempting to save data and close any open programs g. Signaling a hardware chassis wirelessly to unplug the computer or other machine h. Turning off the computer or other machine as the timer expires (language of claim 1; see also Fig. 1 and paras. [0045]-[0057]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson, Garbos and Aldava to allow for the additional instructions to be configured to cause the user device to power down when the another trigger event is a weather alert. This would have produced predictable and desirable results, in that it “offers proactive, remote protection to unattended, plugged-in computers, networks, tablets, smartphones and other devices against power surges and outages caused by bad weather (DiSessa, Abstract).”


Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are either not persuasive or are moot in view of the new grounds of rejection in view of Gutta and DiSessa.
Regarding Applicant’s arguments on pages 7-10:
The Office Action rejected claims 1-5, 7, 11-15, 17, 21 and 22, under 35 U.S.C. § 103, as being unpatentable over Andersson et al. (U.S. Pub. No. 2016/0184726) (hereinafter "Andersson") in view of Cohen et al. (U.S. Pub. No. 2013/0130587) (hereinafter "Cohen"), and further in view of Aldava et al. (U.S. Pat. No. 5,191,615) (hereinafter "Aldava"), or alternatively over Andersson in view of Garbos (U.S. Pub. No. 2011/0124264) (hereinafter "Garbos"), and further in view of Aldava. By the present amendment, Applicant has cancelled claims 3-5, 13- 15, 21 and 22. For the reasons discussed below, Applicant respectfully submits that currently amended independent claims 1 and 11 are patentably distinguishable over Andersson in view of Cohen, and further in view of Aldava, and also over Andersson in view of Garbos, and further in view of Aldava. 
Applicant respectfully submits that Andersson in view of Cohen, and further in view of Aldava, and also Andersson in view of Garbos, and further in view of Aldava fail to disclose, teach, or suggest "a lighting system configured to provide an ambient light and execute an action, the lighting system being separate and distinct from the display; ... transmit, using the wireless communication element and in response to reaching a trigger event in the video content during displaying the video content on the display, instructions according to the data content of the media transmission signal to the lighting system; wherein the instructions are configured to cause the lighting system to execute the action-to change an intensity of the ambient light provided by the lighting system," as recited by currently amended independent claim 1, and analogously recited by currently amended independent claim 11. 
In rejecting cancelled claims 21 and 22, the Office Action asserted: 
... Andersson further discloses wherein the user device includes a light system (Fig. 1, elements 102(a)-(n), paras. [0030] and [0102]. "[B]oth the primary screen and the secondary screen produce ambient light;" thus, the user device can include what can be referred to as a light system.), wherein the light system changes an intensity of a light in response to executing the action (Fig. 18, element 2244, para. [0050]). (See pages 13-14 of the Office Action.) (emphasis original.) 
As seen above, the Office Action relied upon "the primary screen" and "the secondary screen" of Andersson, which display video content, as producing ambient light. By the present amendment, Applicant has amended independent claims 1 and 11 to recite "a lighting system 
Accordingly, Applicant respectfully submits that currently amended independent claims 1 and 11 are patentably distinguishable over Andersson in view of Cohen, and further in view of Aldava, and also over Andersson in view of Garbos, and further in view of Aldava, and should be allowed. As such, claims 1, 2 and 7 depending from and further limiting patentable independent claim 1, and claims 11, 12 and 17 depending from and further limiting patentable claim 11 should also be allowed for at least the reasons presented above, and also for the additional limitations contained in the dependent claims.

Examiner’s response:
Applicant states that “Applicant respectfully submits that one of ordinary skill understands "a lighting system" to be different than a TV display or screen that displays video content. As such, "the lighting system" cannot be construed too broadly, so as to be disclosed by "the primary screen" or "the secondary screen" of Andersson.” Examiner disagrees. Unless the claim language were to be narrowed, any device or system capable of producing light can be interpreted, in a broad but reasonable fashion, as being a lighting system. Further, Examiner also relies of the newly cited Gutta reference as disclosing elements of this limitation. Further still, Applicant did not discuss in any detail the previously used Garbos reference in the above argument, and Examiner also uses disclosure from the Garbos reference in the above Office Action as disclosing elements of the limitation in question.
Applicant goes on to state that “[s]econd, currently amended independent claims 1 and 11 recite "the lighting system being separate and distinct from the display," which expressly eliminate "the primary screen" and "the secondary screen" of Andersson, as the source of the 


Conclusion
Claims 1, 2, 7, 11, 12, 17 and 27-36 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 15, 2022